Per Curiam.
The plaintiff had a verdict and defendants appealed from an order denying their alternative motion for judgment or a new trial. The assignments of error have been fully considered with the result that we discover no question requiring extended discussion. There was no reversible error in the instructions to the jury, and the evidence supports the verdict. The alleged misconduct on the part of plaintiff’s counsel is not presented by any sufficient exception. There was an exception to one or two remarks of counsel, but such remarks were not of a character to justify us in holding that the trial court abused its discretion by denying a new trial. 2 Dunnell, Minn. Dig. § 7102. The attorney for plaintiff called the attorney for defendant as a witness, and was permitted by the court to interrogate him as to the whereabouts of defendants, and why they were not in court, so that they could be called for cross-examination. This was all objected to by defendant’s counsel, but no *455exceptions were taken to the rulings of the court either at the trial or on the motion for a new trial. There is therefore nothing to review upon this feature of the case. The fact that the court permitted this to be done does not constitute irregularity on the part of the court within the meaning of the statutes on the subject of new trials.
Order affirmed.